Order entered October 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00822-CR

                               ANTWON CARTER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81511-2013

                                           ORDER
       We GRANT IN PART Official Court Reporter Janet L. Dugger’s October 17, 2014

request for an extension of time to file the reporter’s record. The reporter’s record shall be due

THIRTY DAYS from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE